DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Dr. Madhuri Roy on September 1, 2022.

The application has been amended as follows: 
In the Specification:
Paragraph [0002] is replaced by new paragraph [0002]:
 	[0002] This application contains a Sequence listing which has been submitted in ASCII format via EFS-WEB and is hereby incorporated by reference in its entirety. Said ASCII copy, created on November 4, 2021 is named SCRB_011_04US_SeqList_ST25 and is 3,811,773 bytes in size. 

	In the Claims:
250. (Presently Canceled) 

251. (Presently Canceled) 

 	252. (Presently Canceled) 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
While the prior art does disclose CasX (Cas12e) proteins, the prior art fails to disclose or suggest an engineered CasX (Cas12e) protein comprising a RuvC domain that includes amino acids 548-812 of SEQ ID NO: 2, where the RuvC domain has one or more amino acid modifications.  The amino acid modifications in the RuvC domain provide for improved editing of a target DNA, improved cleavage of a target DNA, improved formation of cleavage-competent ribonucleoprotein complexes, improved protospacer motif (PAM) utilization, and improved solubility.  

The Information Disclosure Statement filed August 19, 2022 has been considered.

The Terminal Disclaimer over U.S. Patent Application No. 17/542,219, filed August 19, 2022, is approved.

The non-statutory double patenting rejections over U.S. Patent Application No. 17/266,270 is withdrawn in light of Applicants’ amendments and arguments.  The non-statutory double patenting rejections over U.S. Patent Application Nos. 17/483,681; 17/483,692; 17/641,404; and 17641,426 are withdrawn in light of these applications having later effective filing dates.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY J LEITH whose telephone number is (313)446-4874. The examiner can normally be reached Monday - Thursday 8:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINDY BROWN can be reached on (571) 272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NANCY J. LEITH
Primary Examiner
Art Unit 1636



/NANCY J LEITH/Primary Examiner, Art Unit 1636